Citation Nr: 1717249	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  02-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative disc disease of the lumbar spine prior to October 22, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from October 22, 2010, to November 18, 2016.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after November 18, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1978.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, in a June 2012 rating decision, the RO increased the evaluation for degenerative disc disease of the lumbar spine to 20 percent evaluation, effective from October 22, 2010.  

In December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In August 2016, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  However, as will be discussed below, the Board must remand this case again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation of the degenerative disc disease of the lumbar spine to 40 percent evaluation, effective from November 18, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in the December 2016 rating decision, the AMC granted service connection for radiculopathy of the left and right lower extremities, and assigned separate 40 percent evaluations for each extremity, effective from November 18, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the case, in pertinent part, to provide the Veteran with a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  In the remand directives, the examiner was requested to provide the range of motion of the lumbar spine in degrees during active motion, passive motion, weight-bearing, and nonweight-bearing.  

Following the remand, the Veteran was afforded a VA examination in November 2016.  The examiner did report active range of motion findings, but she did not provide range of motion findings for passive motion, weight-bearing, and nonweight-bearing.  The Board notes that a recent decision issued by the United States Court of Appeals for Veterans Claims (Court) requires a remand for these findings.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Moreover, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the instructions of the August 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specifically, the AOJ should request authorization to obtain any outstanding private treatment notes from Dr. D.M. (initials used to protect privacy), an orthopedic specialist, in Spartansburg, South Carolina, to include any treatment notes indicating that the physician prescribed bedrest for six to eight weeks in either 1994 or 2004.  The AOJ should also request authorization to obtain any outstanding private treatment notes from, Dr. N. (initials used to protect privacy), a family practice physician, in Union, South Carolina.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  A specific request should be made to obtain any outstanding VA medical records from the Columbia VA Medical Center and the Rock Hill VA Outpatient Clinic.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g., March 2002, November 2010, February 2011, April 2015, and November 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




